DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Claims 1, 3-8, 10-13, 15 and 17-20 are pending in the application, of which claims 1, 8 and 15 are independent claims. Claims 2, 9 and 16 have been cancelled and claims 1, 8 and 15 have been amended by the Applicant. 
Applicant’s arguments in the remarks filed on 01/07/2021 with respect to rejections of claims 1, 3-8, 10-13, 15 and 17-20 have been considered, but are moot in view of the new ground(s) of rejection. 
Claim Objections
Claim 14 is objected to because of the following informalities:
Regarding claim 14, Claim 14 is set to be dependent to claim 9, however, claim 9 has been cancelled. Claim 14 should be dependent to claim 8. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negative by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-4, 7-8, 10-11, 14-15, 17-18 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Myka et al. (US Pub. 20050165795, “Myka”) in view of Asano et al. (US Pub. 2011/0194698, hereinafter “Asano”) and further in view of Brothers (US Pub. 2007/0274241).
1 and 15, Myka discloses a non-transitory machine-readable storage medium comprising executable instructions that, when executed by a processing device of a mobile device {Myka: [0021]; [0135]: storage medium including instructions}, cause the processing device to:
identify a group of mobile devices that share data, wherein the mobile devices are located within a defined range {Myka: Fig. 3, [0045]-[0047]; [0049]: the mobile device forming group with mobile devices proximate to the area to share the media files};
identify at least a portion of the data available for sharing in at least one of the mobile devices of the group {Myka: Fig. 4, Stage3. Fig 7A, S120-S130, [0078]-[0079]; [0104]: after transmitting the media file transfer parameters to the slave WCDs 20, master device 40 receiving bonding capabilities and sharing info (Stage 3 & S130) from slave WCDs 20};
replicate the identified data to distribute to the group of mobile devices {Myka: Fig. 4: [0076]; [0078]-[0081]: time information is generated when content is created and tagged with metadata; data transmitted from slave device including time to share the data files ([0078]; [0080])}; 
distribute, based on one or more criteria reflecting at least one of: a time of capturing the data or a time window for synchronizing the group, the encrypted replicated data to at least one of the mobile devices of the group [[when the at least one of the mobile devices is within the defined range]] {Myka: [0150]-[0155]: the media file(s) is/are automatically communicated or synchronized to other devices based on event such as after a new media file or an amount of media files were created, or after a predetermined selected time (i.e. time window), or on a request of a user ([0151]). The media diary application is configured to automatically disseminate the media file(s) to other slave devices ([0155]). Myka: [0006]-[0007]: the Bluetooth devices automatically interact with each others as a device comes within the range of others, and the connection is configured to exchange the device profile and media data or files}.
However, Myka fails to disclose the processing device to encrypt the replicated data by using an encryption operation to generate encrypted replicated data, wherein the encryption operation is associated with symmetrical cryptography; and distribute the the encrypted replicated data to at least one of the mobile devices of the group when the at least one of the mobile devices is within the defined range.
Asano discloses the processing device operable to encrypt the replicated data by using an encryption operation to generate encrypted replicated data, wherein the encryption operation is associated with symmetrical cryptography {Asano: Figs. 11: [0365]: the processing device generates shared data with encryption key to generate a signature data using with symmetrical-key cryptography (See [0003])};
Sharing the same field of endeavor in providing data shared between wireless devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Asano and Myka before him at the time the invention was made to add symmetrical cryptography to encrypt the shared Asano to Myka, as with symmetrical cryptography encryption, Myka shared data can therefore safely distribute to other members within the area to improve the security of the group key agreement technique {Asano: [0009]}.
However, Myka and Asano fail to disclose the processing device to distribute the encrypted replicated data to at least one of the mobile devices of the group when the at least one of the mobile devices is within the defined range.
Brothers discloses the processing device to distribute the the encrypted replicated data to at least one of the mobile devices of the group when the at least one of the mobile devices is within the defined range {Brothers: Fig. 1, para. [0017]-[0018]. Figs. 3-4; Paras. [0022]-[0023], when network-isolated device 20 is out-of-range, data for communication to destination device 30 is stored into memory 62 until an adhoc device(s) 50 is detected in-range of its communication, data is transmitted to the destination device 30};
Similarly to Myka, Brothers shares the same field of endeavor in providing communication configuration for data distribution amongst the wireless devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Brothers and Myka before him at the time the invention was made to redistribute the stored media data to the mobile devices when the mobile device reenters the communication range as taught by Brothers to Myka master device, as with the store-and-forward procedure, Myka master device can therefore detect the range of the mobile device and distribute {Brothers: [0004]}.
Regarding Claim 8, Myka discloses a mobile device, comprising: a memory; and a processing device, operatively coupled with the memory  {Myka: Figs.1-2, [0040]; [0042]-[0044]: a master wireless communication device (WCD) 20}, to:
identify a group of mobile devices located within a radio transmission range of the mobile device {Myka: Fig. 3, [0045]-[0047]; [0049]: the mobile device identifying mobile devices within range for forming a group with other devices proximate to the area to share media files};
identify, based on one or more criteria reflecting at least one of: a time of data capturing or a time window for synchronizing the group, data available for sharing with the group of mobile devices {Myka: [0150]-[0155]: the media file(s) is/are automatically communicated or synchronized to other devices based on event such as after a new media file or an amount of media files were created, or after a predetermined selected time (i.e. time window), or on a request of a user ([0151]). The media diary application is configured to automatically disseminate the media file(s) to other slave devices ([0155]). Myka: [0006]-[0007]: the Bluetooth devices automatically interact with each others as a device comes within the range of others, and the connection is configured to exchange the device profile and media data or files};
However, Myka fails to disclose the mobile device configured to: apply a symmetrical cryptographic operation to the data to produce encrypted data; 
Asano discloses the mobile device configured to: apply a symmetrical cryptographic operation to the data to produce encrypted data {Asano: Figs. 11: [0365]: the processing device generates shared data with encryption key to generate a signature data using with symmetrical-key cryptography (See [0003])}; transmit the encrypted data to the group of mobile devices {Asano: Figs. 11: [0367]-[0368]: session information D, encrypted parameter N1 are transmitted to members for verification within the local area for verification ([0468])};
Sharing the same field of endeavor in providing data shared between wireless devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Asano and Myka before him at the time the invention was made to add symmetrical cryptography to encrypt the shared data before distributing to members as taught by Asano to Myka, as with symmetrical cryptography encryption, Myka shared data can therefore safely distribute to other members within the area to improve the security of the group key agreement technique {Asano: [0009]}.
However, Myka and Asano fail to disclose the mobile device configured to: responsive to determining that the encrypted data has not been received by a 
Brothers discloses the mobile device configured to: responsive to determining that the encrypted data has not been received by a first mobile device of the group of mobile devices, transmit the encrypted data to the first mobile device when the mobile device is present within the radio transmission range {Brothers: Fig. 1, para. [0017]-[0018]. Figs. 3-4, paras. [0022]-[0023], data from network-isolated device 20 is transferred to store at intermediate device 50 before it is transferred to destination device 30}.
Similarly to Myka, Brothers shares the same field of endeavor in providing communication configuration for data distribution amongst the wireless devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of Brothers and Myka before him at the time the invention was made to redistribute the stored media data to the mobile devices when the mobile device reenters the communication range as taught by Brothers to Myka master device, as with the store-and-forward procedure, Myka master device can therefore evenly distribute the media data to each member of the group to improve the expanded wireless network coverage for the wireless communication system {Brothers: [0004]}.
Regarding Claims 3, 10 and 17, Myka, Asano and Brothers disclose the mobile device or the method of claim 1/8/15; wherein the processing device is further to: temporarily store the replicated data when the at least one of the {Brothers: Fig. 1, para. [0017]-[0018]. Figs. 3-4; Paras. [0022]-[0023], when network-isolated device 20 is out-of-range, data for communication to destination device 30 is stored into memory 62 until an adhoc device(s) 50 is detected in-range of its communication, data is then retransmitted to the destination device 30.}.
Regarding Claims 4, 11 and 18, Myka, Asano and Brothers disclose the mobile device and method of claim 1/8/15; wherein the processing device is further to: retransmit the stored replicated data to the at least one of the mobile devices in a send-later mode when the at least one of the mobile devices outside the defined range returns back into the defined range {Brothers: Fig. 1, para. [0017]-[0018]. Figs. 3-4, paras. [0022]-[0023], data from network-isolated device 20 is transferred to store at intermediate device 50 before it is transferred to destination device 30}.
Regarding Claims 7, 14 and 20, Myka, Asano and Brothers disclose the mobile device or the method of claim 1/8/15, wherein the defined range is a radio transmission range of the mobile device {Myka: [0006]; [0009]: communication range is defined by the RF transmission range of WiFI or Bluetooth}.
Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Myka in view of Asano and further in view of Brothers and furthermore in view of DaCosta.
Regarding Claims 5, 12 and 19, Myka, Asano and Brothers disclose the mobile device of claim 8; however, Myka, Asano and Brothers fail to disclose wherein the processor is further to: send a request to join the group of mobile devices.
DaCosta discloses wherein the processor is further to: send a request to join the group of mobile devices {DaCosta: Figs. 1-4, paras. [0031]-[0035], the portable wireless device (PWD) detects the communication range of other device and sending authorization and association request as depicted in Fig. 5, paras. [0040]; [0045]}.
Sharing the same field of endeavor in providing distribution of shared data in mobile devices; As a result, it would have been obvious to one having ordinary skill in the art, having the teachings of DaCosta and of Myka before him at the time the invention was made to add group joining request as taught by DaCosta to Myka, as with the group joining request, Myka wireless device can therefore determine the shared data group forming to improve user’s comfort in making people acquaintances {DaCosta: [0001]-[0002]}.
Regarding Claims 6 and 13, Myka, Asano, Brothers and DaCosta disclose the mobile device of claim 12, wherein the processor is further to: receive a response comprising a confirmation of joining the group {DaCosta: Figs. 3-4: [0034]-[0035]: only public data type are shared between adhoc devices. Lee: Paras. [0011], table 2; Paras. [0033]-[0035], table 3-5, the content metadata comprises a data type in the transmit message}.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P. TRAN whose telephone number is 571-270-1944 (FAX. 571-270-2944). The examiner can normally be reached on Monday to Thursday 8:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
April 19, 2021